Citation Nr: 1101937	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-36 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical 
degenerative disc disease (DDD).  

2.  Entitlement to secondary service connection for a left knee 
disability.

3.  Entitlement to an increased rating for lumbar DDD, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to February 1981.

This appeal to the Board of Veterans Appeals (Board) arises from 
a July 2007 rating action that denied service connection for a 
left knee disability as secondary to a service-connected right 
knee disability, denied a rating in excess of 20 percent for 
lumbar DDD with sciatica, and granted service connection for 
cervical DDD and assigned an initial noncompensable rating.

In September 2010, the Veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge at the RO.  

In his December 2008 Substantive Appeal, the Veteran appears to 
be seeking to reopen his claim for service connection for a right 
hip disability.  However, that issue has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

The appeal with respect to the claims for secondary service 
connection for a left knee disability and an increased rating for 
lumbar DDD is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.




FINDING OF FACT

In September 2010, prior to the promulgation of a decision in 
this appeal, the Board received notification from the Veteran 
that he wanted to withdrawal the appeal for an initial 
compensable rating for cervical DDD.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for an 
initial compensable rating for cervical DDD by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or his authorized representative.  38 C.F.R. § 20.204.  

In a September 2010 written statement received by the Board, as 
well as in his September 2010 Board hearing testimony, the 
Veteran stated that he was satisfied with the initial 
noncompensable rating assigned the cervical DDD, and that he 
wanted to withdraw his appeal with respect to that issue.  Thus, 
the Board finds that there remain no allegations of errors of 
fact or law for appellate consideration 


in the claim for an initial compensable rating for cervical DDD.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to that issue, and it is dismissed.


ORDER

The appeal with respect to the claim for an initial compensable 
rating for cervical DDD is dismissed.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims for secondary service connection for a left knee 
disability and an increased rating for lumbar DDD on appeal has 
not been accomplished.

The Veteran contends that he has a left knee disability that is 
proximately due to or the result of his service-connected right 
knee disability.  On June 2007 VA examination, the Veteran 
complained of left knee pain with intermittent popping, cracking, 
and stiffness.  On examination, there was minimal knee joint pain 
on range of motion testing and instability.  The diagnosis was 
left knee sprain "with no objective ... pathology" which the 
examiner opined was as likely as not secondary to service-
connected lumbar DDD and chronic right knee degenerative joint 
disease with resulting poor mechanics.  July 2009 VA examination 
showed left knee flexion limited to 120 degrees.

At the Board hearing, the Veteran's representative noted the 
equivocal June 2007 VA examination findings, and requested a new 
VA examination to clarify the nature and extent of any left knee 
disability and its relationship, if any, to the Veteran's 
service-connected low back and right knee disabilities.

At the Board hearing, the Veteran testified that his service-
connected lumbar DDD had increased in severity since the last VA 
examination in July 2009.  He stated that he wore a back brace, 
and had had 2 or 3 incapacitating episodes per month requiring 
bed rest during the past year, and he referred to right-sided 
radiculopathy at least once per month.       

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature and degrees of severity of the Veteran's 
low back disability and any left knee disability and how they 
impair him functionally are unclear, the Board finds that the 
duty to assist requires that he be afforded a new VA examination 
to obtain clinical findings pertaining thereto prior to 
adjudicating the claims on appeal.  The claims folder must be 
made available to and reviewed by the examiner prior to the 
examination.  Under the circumstances, the Board finds that this 
case must be remanded to the RO to obtain a new VA examination to 
resolve the issues on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his service connection claim, and shall result in 
denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report for 
the scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the examination 
sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding treatment and evaluation of the Veteran for his knees 
and low back at the Bay Pines and Tampa, Florida VA Medical 
Centers (VAMCs) As well as at the New Port Richey and Pasco, 
Florida VA outpatient clinics from 2007 up to the present time.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the agency of original 
jurisdiction of the responsibility to ensure full compliance with 
the VCAA and its implementing regulations.  Hence, in addition to 
the action requested above, the agency of original jurisdiction 
should also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims remaining on appeal.

Accordingly, these issues are hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Bay Pines 
and Tampa, Florida VAMCs as well as the New 
Port Richey and Pasco, Florida VA 
outpatient clinics copies of all records of 
outstanding treatment and evaluation of the 
Veteran for his knees and low back from 
2007 up to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder to the extent 
possible, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine (a) the nature and degree of 
severity of his lumbar DDD with sciatica, 
and (b) the relationship, if any, between 
any left knee disability and the service-
connected right knee disability and lumbar 
DDD.  The entire claims folder must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

All indicated tests and studies (to include 
X-rays and electromyographic and nerve 
conduction velocity studies, as 
appropriate) should be accomplished, and 
all clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The doctor should identify the existence, 
and frequency or extent, as appropriate, of 
any and all orthopedic and neurological 
symptoms associated with the Veteran's low 
back disability - to specifically include 
any intervertebral disc syndrome (IVDS); 
radiculopathy; sciatic neuropathy; 
demonstrable muscle spasm; absent ankle 
jerk; the degree of bowel or bladder 
impairment, if any; and all orthopedic and 
neurologic signs and symptoms resulting 
from lumbar DDD.  

As to all identified neurological symptoms, 
the examiner should identify in which lower 
extremity the problem exists and 
characterize the severity of the 
symptomatology as incomplete and mild, 
moderate, moderately-severe, severe, or 
complete.

On range of motion testing of the Veteran's 
lumbar spine, the examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, he should indicate the 
point at which pain begins.  He should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the low back due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the doctor should express 
such functional loss in terms of additional 
degrees of limited motion. 

The examiner should report or describe 
whether there is (a) muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;      (b) favorable or 
unfavorable ankylosis of the entire 
thoracolumbar spine; (c) unfavorable 
ankylosis of the entire spine; (d) complete 
bony fixation (ankylosis) of the spine at a 
favorable angle; or at an unfavorable 
angle, with marked deformity and 
involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type); and any IVDS.   

The doctor should fully describe the degree 
of severity and duration of any recurring 
attacks, and discuss the effect of the 
Veteran's low back disability on his 
employability.   

Considering all examination findings, the 
examiner should also assess the frequency 
and duration of attacks of the lumbar DDD, 
and render an opinion for the record as to 
whether the low back disability has been 
manifested by incapacitating episodes 
having a total duration of at least (a) 2 
weeks but less than 4 weeks during any 12-
month period; (b) 4 weeks but less than 6 
weeks during any 12-month period; or (c) 6 
weeks or more during any 12-month period. 

The examiner should note that an 
"incapacitating episode" is defined for VA 
rating purposes as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest and 
treatment prescribed by a physician.  

The doctor should render an opinion for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), that the Veteran had any 
left knee disability during the pendency of 
the appeal and the diagnosis of that 
disability.

The doctor should thereafter render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), that any 
diagnosed left knee disability was caused 
by the Veteran's service-connected right 
knee disability or lumbar DDD.

The doctor should thereafter render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), that any 
diagnosed left knee disability was 
aggravated by the Veteran's service-
connected right knee disability or lumbar 
DDD. 

If aggravation of any non-service-connected 
left knee disability by the service-
connected right knee disability or lumbar 
DDD is found, the examiner should attempt 
to quantify the degree of additional left 
knee disability resulting from the 
aggravation.

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

6.  The RO should thereafter provide the 
Veteran with updated 38 U.S.C.A. § 5103 
(West 2002) notice in accordance with the 
United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for secondary 
service connection for a left knee 
disability and an increased rating for 
lumbar DDD on appeal in light of all 
pertinent evidence and legal authority.  
With respect to the service-connected 
lumbar DDD, the RO should consider the 
propriety of a separate percentage 
disability rating for any radiculopathy, as 
appropriate, as well as whether staged 
ratings are warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If the 
Veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.
 
8.  If the service connection claim remains 
denied, and unless the increased rating 
sought on appeal is granted to the 
Veteran's satisfaction, the RO must furnish 
him and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs


